Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledged the amendments to the specification dated 6/23/2021.
Allowable Subject Matter
Claims 2, 4-5, 7-8, 10-11, 13-14, 16-17, 19-20, 22-23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: in view of the terminal disclaimers the cited prior arts do not teach or suggest the features recited in claim 2 and similarly in claims 8, 14 and 20, as follows: “… wherein the configuration developer includes a neural network trainer to train a neural network, based on the profile information, for the configuration decision network, and wherein the profile information includes one or more of a specific execution time for an application, a wake time of a graphics processing unit (GPU), an application state including one or more of a context save/restore requirement or a process element having a work descriptor, a register pressure, usage of system memory and GPU memory, a performance bottleneck, or an occupancy of a hardware block”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613